COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §

  RALPH EDWARD HARDEN, JR.,                        §               No. 08-16-00248-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                 26th District Court

  THE STATE OF TEXAS,                              §           Of Williamson County, Texas

                         State.                    §                (TC# 14-1505-K26)

                                               §
                                             ORDER

       Pending before the Court is Appellant’s pro se motion for access to the appellate record.

The motion is GRANTED. Therefore, it is ORDERED that the Clerk of this Court, forward a

copy of the clerk’s record and reporter’s record, and any supplemental records, to the Warden of

the Allan B. Polunsky Unit, 3872 FM 350 South, Livingston, TX 77351. The record, having been

filed in electronic format, will be provided in CD format, and it shall be made available to

Appellant (TDCJ #02088540), under the supervision of the Law Librarian or designee, for his

review and use in preparing a brief. Appellant is directed to notify the Court within thirty days

whether he intends to file a brief. Further, it is not necessary for the record (CD) to be returned to

this Court and it may be destroyed by the Warden after Appellant has filed his brief.

       IT IS SO ORDERED this 13th day of March, 2017.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.